Townsend, J.
— In September, 1917, appellee, as inheritance tax appraiser of Bartholomew county, filed report of appraisement with the clerk of the court. In this report he claimed pay for seven days’ services at-three dollars per day, and $5.12 for expenses, a total of $26.12.
The state tax inheritance investigator, pursuant to the second proviso of §4, Acts 1917 p. 367, §10143n Burns’ Supp. 1918, approved of this claim to the amount of $20.12.
The proviso above referred to is as follows: “Provided further, That all claims against the inheritance tax for appraiser’s fees and expenses shall be approved by the inheritance tax investigator before the same can be allowed by the court.”
*692The court, upon hearing, allowed appellee’s claim for $26.12.
Appellant claims that the court was bound to follow' the recommendation and approval of the state tax investigator as to the amount of fees and expenses allowed appellee as appraiser. Appellee claims that, if the above proviso binds the court, it is void, because it confers upon the tax investigator judicial power belonging to the court that is to allow the claim and order it paid.
We are met at the outset of this case with the question of whether there is any right-of appeal. If the act is special and there is no appeal provided for as to the questions raised, and the parties thereto are given no rights of appeal by any other provision of the law, then no appeal lies.
It will be observed that the contention here is not between the appellant and any person interested in the estate of a decedent, but is purely and simply a contention between the appellant and the inheritance tax appraiser of Bartholomew county. The fees and expenses when ordered paid are drawn from the inheritance tax fund in the hands of the treasurer, which is wholly absolved from any relation to decedents’ estates or any one interested therein.
It is contended by appellant that it has a right of appeal under §2977 Burns 1914, §2454 R. S. 1881, regarding appeals in matters affecting decedents’ estates. Appellant also contends that the general statute gives it the right of appeal under §671 Burns 1914, §632 R. S. 1881. In both these contentions we think that appellant is in error.
The right of appeal is purely a statutory one and where such right is not given, none exists. It is firmly settled by decisions of this court that in a special proceeding the general right of appeal in *693civil actions does not attach, and no right of appeal exists unless it is expressly granted. Elliott, Appellate Procedure §75; Lake Erie, etc., R. Co. v. Watkins (1902), 157 Ind. 600, 62 N. E. 443; City of Indianapolis v. Hawkins (1913), 180 Ind. 382,103 N. E. 10; Ruddick v. City of Columbus (1915), 183 Ind. 21, 108 N. E. 106; Collins v. Laybold (1914), 182 Ind. 126, 104 N. E. 971.
Since appellant has no right to review the action of the lower court, we have no jurisdiction to pass upon the validity or invalidity of the proviso above set out.
The appeal is dismissed.